Citation Nr: 1826602	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an increase rating for service-connected dyshidrosis of the hands with perioral dermatitis, currently rated as noncompensable.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse, and his Son


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017; a transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his March 2017 Board hearing, the Veteran stated on the record that he wished to withdraw his claim of entitlement to an increased rating for dyshidrosis of the hands, evaluated as noncompensably disabling.

2.  The Veteran's bilateral hearing loss disability is etiologically related to active duty service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for dyshidrosis of the hands with perioral dermatitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During his March 2017 Board hearing, the Veteran stated on the record that he wished to withdraw his claim of entitlement to an increased rating for dyshidrosis of the hands, evaluated as noncompensably disabling.  As the Board had not yet issued a decision with respect to this claim, the criteria have been met for withdrawal of the appeal.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.
III.  Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The record includes findings of hearing loss as defined in 38 C.F.R. § 3.385.  Thus a current disability is shown.  Further the Veteran is shown to be a Combat Infantry Badge and Air Medal recipient and his records demonstrate rifle and machine gun training.  Thus, in-service noise exposure is conceded. 

The Veteran asserts that his hearing loss is related to his in-service noise exposure. At his March 2017 Board hearing, the Veteran reported that he experienced problems with his hearing for 45 years.  He indicated that he was told he should stay in the military apply for benefits related to his hearing loss when he left the service in Fort Sheridan, Illinois, but that after spending a year in Vietnam he did not want to remain in the military and did not apply for benefits.  He stated that his post-service work included work in the health field, truck driving, and in shipping and receiving.  

At his September 2012 VA examination, the examiner concluded that it was less likely than not that the hearing loss in the Veteran's right ear was due to service, noting that his hearing thresholds at the time of separation did not meet the criteria for disability under VA regulations and that there was no significant threshold shift noted while in service.  However, the examiner stated the hearing loss in his left ear was at least as likely as not related to service, noting that although his hearing thresholds at the time of separation did not meet the criteria for disability under VA regulations, his service medical records indicated a significant shift in hearing levels during military service.  The record does not indicate any additional medical opinions relating to the etiology of the Veteran's hearing loss.

The Veteran's service treatment records reveal that his September 1968 entrance examination audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
X
10
LEFT
5
5
-5
X
5

His September 1970 separation examination audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
15
15
LEFT
30
15
5
15
20

The Board notes that the audiograms show a shift in hearing levels for both ears, and that the hearing levels for each ear are nearly identical.  When this is considered alongside the Veteran's own statements and the examiner's finding that the Veteran's hearing loss in his left ear was at least as likely as not due to service, the evidence that his hearing loss in both ears is related to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is granted.


ORDER

Entitlement to an increased rating for service-connected dyshidrosis of the hands with perioral dermatitis is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017).

VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5.  This amendment applies to cases certified to the Board after August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  This case was certified to the Board in June 2015 and the amendments therefore apply.  The application of the amendment to this case is significant because the December 2011 VA examiner declined to diagnose PTSD, but was using DSM-IV.  Furthermore, a VA mental health treatment record indicated a diagnosis of PTSD in July 2016, but did not indicate if the diagnosis was made pursuant to DSM-5 criteria.  The Board notes that the Veteran underwent a VA contract examination related to mental disorders in April 2017, but that examination specifically excluded PTSD.  

VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

Therefore, a new examination is necessary to determine the nature and etiology of any current PTSD diagnosis.

The record also indicates that the Veteran continues to receive VA treatment for his psychiatric conditions, and updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant, outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any relevant, outstanding private treatment records.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided to the examiner in connection with the examination, and the examiner should state that the claims file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has PTSD under the criteria as set forth in DSM-5, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must state the stressor(s) that are relied upon to support the diagnosis.  The examiner should specifically discuss the Veteran's July 2016 PTSD diagnosis.

A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


